                                                                                      Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 1 of 13




                                                                                1   Anne E. Findling, Esq. (010871)
                                                                                    Lauren E. Channell, Esq. (033484)
                                                                                2   ROBBINS & CURTIN, p.l.l.c.
                                                                                3   301 East Bethany Home Road, #B-100
                                                                                    Phoenix, Arizona 85012
                                                                                4   Tel: 602-285-0100
                                                                                    Fax: 602-265-0267
                                                                                5
                                                                                    anne@robbinsandcurtin.com
                                                                                6   lauren@robbinsandcurtin.com
                                                                                    Attorneys for Plaintiff
                                                                                7
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                8
                                                                                                                   DISTRICT OF ARIZONA
                                                                                9
                                                                               10   Brittney Fountain, an individual,                   No. _______________________
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                 Plaintiff,
                                301 East Bethany Home Road, Suite B-100




                                                                                                                                                 COMPLAINT
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    vs.
                                                                                                                                              Jury Trial Demanded
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                    State of Arizona, a body politic; Jason
                                                                               14   McClelland, an individual, on his own
                                                                               15   behalf and on behalf of his marital
                                                                                    community; Jeffrey Van Winkle, an
                                                                               16   individual, on his own behalf and on behalf
                                                                                    of his marital community; Charles Ryan,
                                                                               17
                                                                                    an individual, on his own behalf and on
                                                                               18   behalf of his marital community; and
                                                                                    David Shinn, on his own behalf and on
                                                                               19   behalf of his marital community,
                                                                               20
                                                                                                  Defendants.
                                                                               21
                                                                                           Plaintiff Brittney (Goodman) Fountain complains against Defendants and alleges as
                                                                               22
                                                                                    follows:
                                                                               23
                                                                                                                            PARTIES
                                                                               24
                                                                                           1.     Brittney (Goodman) Fountain, (hereinafter “Plaintiff”) is a female resident of
                                                                               25
                                                                                    the State of Arizona.
                                                                               26
                                                                                           2.     Plaintiff, at all times alleged herein, was a correctional officer employed by
                                                                               27
                                                                                    the Arizona Department of Corrections (“ADOC”).
                                                                               28

                                                                                                                        Page 1 of 13
                                                                                      Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 2 of 13




                                                                                1           3.    Defendant State of Arizona is a governmental entity organized under the
                                                                                2   Constitution of the United States. Its subdivisions or agencies include ADOC.
                                                                                3           4.    Defendant Jason McClelland, at all times alleged herein, was a correctional
                                                                                4   sergeant employed by ADOC and was acting within the course and scope of his employment
                                                                                5   and under the color of state law. He is, and was, a “state actor” as that term is used under the
                                                                                6   jurisprudence of 42 U.S.C. § 1983.
                                                                                7           5.    Defendant Jeffrey Van Winkle, at all times alleged herein, was employed by
                                                                                8   Defendant State of Arizona as the Warden for Arizona State Prison Complex (“ASPC”) –
                                                                                9   Florence Central Unit and was a final policymaker responsible for making and enforcing
                                                                               10   official policies at ASPC – Florence Central Unit.
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11           6.    Defendant Charles Ryan was employed by Defendant State of Arizona as the
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   Director of ADOC from approximately 2009 through September 2019, and during that time,
                                         Phoenix, Arizona 85012




                                                                               13   he was a final policymaker responsible for making and enforcing official policies at all state
                                                                               14   prisons, including ASPC – Florence Central Unit.
                                                                               15           7.    Defendant David Shinn is and was the Director of ADOC since approximately
                                                                               16   October 2019. He is and was a final policymaker responsible for making and enforcing
                                                                               17   official policies at all state prisons, including ASPC – Florence Central Unit.
                                                                               18           8.    Defendant State of Arizona, at all times alleged herein, is and was a “person”
                                                                               19   and “employer” as defined under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
                                                                               20   2000e, et seq., as amended.
                                                                               21           9.    Under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as
                                                                               22   amended, Defendant State of Arizona is vicariously liable for the acts and omissions of
                                                                               23   ADOC employees with supervisory authority, including Defendant Jason McClelland and
                                                                               24   Defendant Jeffrey Van Winkle.
                                                                               25                              JURISDICTION AND VENUE
                                                                               26           10.   This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §
                                                                               27   1331.
                                                                               28           11.   Venue is proper in this judicial district under 28 U.S.C. § 1391 because a

                                                                                                                         Page 2 of 13
                                                                                      Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 3 of 13




                                                                                1   substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this
                                                                                2   district.
                                                                                3           12.   All conditions precedent to the institution of this suit have been fulfilled and
                                                                                4   Plaintiff has satisfied all jurisdictional prerequisites to the maintenance of this action.
                                                                                5           13.   Plaintiff filed a charge of discrimination with the Equal Employment
                                                                                6   Opportunity Commission (“EEOC”) on or about October 23, 2020. The EEOC issued a
                                                                                7   Notice of Right to Sue on January 14, 2021, and this action has been filed within ninety (90)
                                                                                8   days of receipt of said notice.
                                                                                9                                  DEMAND FOR JURY TRIAL
                                                                               10           14.   Plaintiff demands a jury trial as to all triable issues.
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                                     GENERAL ALLEGATIONS
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12       A. Defendant McClelland had a longstanding history of sexually harassing his
                                                                                           female coworkers and subordinates, which was common knowledge among
                                         Phoenix, Arizona 85012




                                                                               13          command staff and supervisors at ASPC – Florence Central Unit.
                                                                               14           15.   Defendant Jason McClelland was hired by ADOC as a correctional officer in
                                                                               15   approximately 2014 and worked primarily at the ASPC – Florence Central Unit in Florence,
                                                                               16   Arizona.
                                                                               17           16.   On information and belief, Defendant McClelland began making
                                                                               18   inappropriate sexual advances toward his female coworkers, including correctional officers
                                                                               19   as well as medical staff who worked for the prison’s healthcare contractor, shortly after he
                                                                               20   began his employment with ADOC.
                                                                               21           17.   In approximately August 2014, Defendant McClelland made inappropriate
                                                                               22   sexual advances toward a female correctional officer, telling her he was going to kiss her.
                                                                               23           18.   Defendant McClelland cornered the correctional officer while she was posted
                                                                               24   in a secluded area and stated, “I’m here for my kiss.”
                                                                               25           19.   Despite the officer’s attempts to rebuff Defendant McClelland, he kept coming
                                                                               26   closer and insisting on kissing her, but another correctional officer entered the area and
                                                                               27   interrupted Defendant McClelland before he made contact with the victim.
                                                                               28           20.   On information and belief, ADOC did not reprimand Defendant McClelland

                                                                                                                         Page 3 of 13
                                                                                      Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 4 of 13




                                                                                1   or take any action against him following this incident.
                                                                                2          21.    Defendant McClelland was eventually promoted to the rank of sergeant and
                                                                                3   became a corrections supervisor.
                                                                                4          22.    Defendant McClelland was also a member of the Tactical Support Unit (TSU)
                                                                                5   which is an elite group of correctional officers, at times thought of as a “S.W.A.T. team” for
                                                                                6   prisons. This specialized unit is called out to respond to crises, and its members are specially
                                                                                7   trained and generally held in high regard by their co-workers and prison staff.
                                                                                8          23.    ADOC provided the TSU members with access to restricted areas within the
                                                                                9   prison worksite, including a designated “TSU Building,” also known as “the Dorm,” and an
                                                                               10   adjacent structure known as the “Commander’s Room.”
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11          24.    As a sergeant and member of the TSU, Defendant McClelland was given
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   access to the TSU areas, including the TSU Building and the Commander’s Room.
                                         Phoenix, Arizona 85012




                                                                               13          25.    Defendant McClelland sexually assaulted at least two of his victims, including
                                                                               14   Plaintiff, in the TSU Building or Commander’s Room.
                                                                               15          26.    On information and belief, it was well known among prison staff, including
                                                                               16   other sergeants and supervisory personnel, that Defendant McClelland was overly flirtatious
                                                                               17   and inappropriate in the workplace and that he had sexual relationships with several staff
                                                                               18   members over the years.
                                                                               19          27.    It was also well known among staff that Defendant McClelland would prey on
                                                                               20   young female staff members who he perceived to be vulnerable and easy to coerce and that
                                                                               21   he would not accept “no” for an answer.
                                                                               22          28.    On information and belief, several corrections and medical staff members
                                                                               23   resigned or sought transfers to other prisons after being victimized by Defendant McClelland
                                                                               24   in the workplace.
                                                                               25          29.    However, Defendant McClelland was popular, well liked, and respected
                                                                               26   among the command staff at ASPC – Florence Central Unit, and the “boys will be boys”
                                                                               27   culture that existed within the prison allowed his sexual proclivities to go unchecked.
                                                                               28          30.    On information and belief, Defendant McClelland would use his authority and

                                                                                                                         Page 4 of 13
                                                                                      Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 5 of 13




                                                                                1   his position as a sergeant and supervisor to ensure he knew where and when his victims
                                                                                2   would be working and would ensure that he was assigned to work near them.
                                                                                3          31.     On information and belief, Defendant McClelland would determine whether
                                                                                4   his victims would be working alone or stationed in secluded areas of the prison, and he
                                                                                5   would seize the opportunity to corner them when no one else was around.
                                                                                6          32.     Defendant McClelland also used ADOC’s computer system to obtain his
                                                                                7   victims’ personal phone numbers, which he would use to call and text them without their
                                                                                8   consent.
                                                                                9      B. Defendant McClelland used his rank and authority to sexually assault Plaintiff
                                                                                          in the workplace.
                                                                               10
                                                                                           33.     In approximately June 2018, Plaintiff was hired by ADOC as a correctional
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                    officer and began working at ASPC – Florence Central Unit.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                           34.     Defendant McClelland, as a sergeant, had immediate supervisory authority
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                    over Plaintiff and had the ability to take tangible employment actions against her.
                                                                               14
                                                                                           35.     In January or February 2019, Plaintiff was working the Main Control at
                                                                               15
                                                                                    Kasson Unit at ASPC – Florence Central Unit.
                                                                               16
                                                                                           36.     Defendant McClelland entered the room, sat down behind Plaintiff, grabbed
                                                                               17
                                                                                    her breast over her shirt, and asked her if her nipples were pierced.
                                                                               18
                                                                                           37.     Defendant McClelland continued to touch Plaintiff’s breasts then undid his
                                                                               19
                                                                                    pants, exposed himself, and placed Plaintiff’s hand on his penis.
                                                                               20
                                                                                           38.     Plaintiff pulled her hand away, but Defendant McClelland continued to grope
                                                                               21
                                                                                    her breasts.
                                                                               22
                                                                                           39.     Defendant McClelland went to the back of the Control Room behind some
                                                                               23
                                                                                    cabinets and told Plaintiff to come to him, which Plaintiff refused to do.
                                                                               24
                                                                                           40.     Defendant McClelland then grabbed Plaintiff’s hand and pulled her behind the
                                                                               25
                                                                                    cabinets, where he began to kiss her and used his fingers to sexually assault her.
                                                                               26
                                                                                           41.     Defendant McClelland turned Plaintiff around to face the wall, which caused
                                                                               27
                                                                                    her to fear that Defendant McClelland would attempt to have intercourse with her; however,
                                                                               28

                                                                                                                        Page 5 of 13
                                                                                      Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 6 of 13




                                                                                1   another correctional officer entered the Sally Port, which was just outside the Control Room,
                                                                                2   and Defendant McClelland stopped.
                                                                                3          42.    During another incident in approximately September 2019, Defendant
                                                                                4   McClelland took Plaintiff into the TSU Building because he knew that she was seeking a
                                                                                5   position on the TSU Unit and wanted her “to see what she would be part of.”
                                                                                6          43.    Defendant McClelland showed Plaintiff around the TSU Building and then
                                                                                7   took her to the Commander’s Room, which had two bunk beds and a single bed.
                                                                                8          44.    Defendant McClelland turned off the lights and blocked the door with his
                                                                                9   body, preventing Plaintiff from leaving.
                                                                               10          45.    Defendant McClelland then removed Plaintiff’s clothing and had
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   nonconsensual sexual intercourse with her.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          46.    Plaintiff did not immediately report the assaults out of concern and fear of
                                         Phoenix, Arizona 85012




                                                                               13   retaliation. Because Defendant McClelland was so favored and well-liked among the prison
                                                                               14   staff, Plaintiff was concerned that others would not believe her or would retaliate against her
                                                                               15   if she reported the incidents and would refuse to have her back or come to her aid if she
                                                                               16   encountered a dangerous situation with an inmate.
                                                                               17      C. Defendant McClelland and other staff created a hostile work environment
                                                                                          where Plaintiff was subjected to egregious and humiliating harassment for
                                                                               18         months.
                                                                               19          47.    Shortly after these assaults occurred, Defendant McClelland began to spread
                                                                               20   rumors about Plaintiff around the prison complex, suggesting that Plaintiff had willingly
                                                                               21   “hooked up” with him and was sexually promiscuous.
                                                                               22          48.    Other male staff members began to verbally harass Plaintiff. They would call
                                                                               23   her a liar and make harassing comments, such as “I heard you like to fuck sergeants.”
                                                                               24          49.    On one occasion, a newly promoted sergeant named Mallaire offered Plaintiff
                                                                               25   a $300.00 check in exchange for a date, which she declined.
                                                                               26          50.    Because of the rumors and sexual harassment, Plaintiff’s reputation was
                                                                               27   damaged, and she was not considered part of the “team” by many of her peers.
                                                                               28          51.    Plaintiff became concerned for her personal safety in the prison because the

                                                                                                                        Page 6 of 13
                                                                                      Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 7 of 13




                                                                                1   two shift lieutenants (one of whom also had a history of sexually harassing subordinates)
                                                                                2   openly favored Defendant McClelland, and Plaintiff worried that no one would come to her
                                                                                3   aid if there was an issue with an inmate.
                                                                                4             52.   Plaintiff felt that formally reporting the abuse and harassment would be futile,
                                                                                5   and would likely result in retaliation against her, because of ADOC’s “informal resolution”
                                                                                6   policy.
                                                                                7             53.   ADOC’s “informal resolution” policy allowed supervisors to dispose of
                                                                                8   paperwork or complaints written about them or alter the documents to benefit themselves.
                                                                                9   When a situation such as harassment was reported, the “informal resolution” process allowed
                                                                               10   supervisors to manipulate the outcome to their liking and consider the matter resolved while
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   not documenting (or inaccurately documenting) the matter to claim probable deniability
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   later.
                                         Phoenix, Arizona 85012




                                                                               13             54.   Plaintiff did not feel safe or confident in her team or staff because of the
                                                                               14   favoritism shown to Defendant McClelland, the “good ol’ boys” culture at the prison, and
                                                                               15   the continuous character assassination and sexual harassment to which she was subjected.
                                                                               16             55.   In late October 2019, Plaintiff left the ASPC – Florence complex to join the
                                                                               17   Correctional Officer Training Academy (“COTA”) in Tucson.
                                                                               18             56.   After her transfer to COTA, Defendant McClelland continued to email and
                                                                               19   contact Plaintiff.
                                                                               20             57.   Defendant McClelland worded his emails to sound as though Plaintiff was in
                                                                               21   a relationship with him, which was false.
                                                                               22             58.   Plaintiff believed that Defendant McClelland’s objective in sending the emails
                                                                               23   was to protect himself against any accusations or investigations into his behavior.
                                                                               24             59.   In December 2019, Plaintiff was restationed at ASPC – Florence Central Unit
                                                                               25   after she graduated from COTA, and prison staff once again began to harass her.
                                                                               26             60.   Meanwhile, from late 2019 through 2020, Defendant McClelland engaged in
                                                                               27   the sexual assault and harassment of at least two other female prison employees, one
                                                                               28   correctional officer (who was also his subordinate) and one nurse who worked for the prison

                                                                                                                          Page 7 of 13
                                                                                      Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 8 of 13




                                                                                1   healthcare contractor.
                                                                                2       D. The hostile work environment escalated in intensity after Plaintiff reported the
                                                                                           sexual abuse and harassment.
                                                                                3
                                                                                              61.    On July 15, 2020, the ADOC Criminal Investigations Unit (“CIU”) began
                                                                                4
                                                                                    investigating Defendant McClelland after a nurse at the prison reported that he had sexually
                                                                                5
                                                                                    assaulted her.
                                                                                6
                                                                                              62.    At that time, Plaintiff and several other female corrections and medical
                                                                                7
                                                                                    employees came forward to report their experiences of being harassed or assaulted by
                                                                                8
                                                                                    Defendant McClelland.
                                                                                9
                                                                                              63.    The CUI investigator, Daniel Root, interviewed Plaintiff.
                                                                               10
                                                                                              64.    After the interview, Plaintiff was required to continue working her regular
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                    shifts.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                              65.    Prison management allowed Defendant McClelland to continue working at the
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                    ASPC – Florence Central Unit without restrictions while the investigation ensued.
                                                                               14
                                                                                              66.    Defendant McClelland was popular and well liked and he had overwhelming
                                                                               15
                                                                                    support from other staff members during the investigation, which further contributed to
                                                                               16
                                                                                    creating an unsafe and hostile work environment for Plaintiff.
                                                                               17
                                                                                              67.    While the CIU investigation against him was underway, Defendant
                                                                               18
                                                                                    McClelland told Lieutenant Garrett that if “these bitches” ruined his life, he would kill them.
                                                                               19
                                                                                              68.    On information and belief, neither Lieutenant Garrett nor any other supervisor
                                                                               20
                                                                                    admonished Defendant McClelland for making the threat or immediately reported and
                                                                               21
                                                                                    documented the threat. No one informed Plaintiff that she had been the subject of a death
                                                                               22
                                                                                    threat.
                                                                               23
                                                                                              69.    ADOC ultimately decided to transfer Defendant McClelland to another
                                                                               24
                                                                                    complex, ASPC – Eyman, where he was to remain in a supervisory position without
                                                                               25
                                                                                    restrictions.
                                                                               26
                                                                                              70.    On August 6, 2020, Defendant McClelland was arrested.
                                                                               27
                                                                                              71.    After the arrest, the prison staff’s harassment of Plaintiff began to escalate.
                                                                               28

                                                                                                                           Page 8 of 13
                                                                                      Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 9 of 13




                                                                                1          72.      People began to post news articles about the arrest to Plaintiff’s social media
                                                                                2   page, many of whom were unaware that Plaintiff was one of the victims.
                                                                                3          73.      The ASPC – Florence Warden, Defendant Jeffrey Van Winkle, contacted
                                                                                4   Plaintiff’s investigator and told him to let Plaintiff know he had people watching her social
                                                                                5   media and threatened to bring Plaintiff to his office and reprimand her if she did not stay off
                                                                                6   social media.
                                                                                7          74.      Plaintiff was also given a directive that she was not allowed to discuss the
                                                                                8   investigation with anyone, yet her co-workers were not given the same directive and were
                                                                                9   able to discuss the matter freely.
                                                                               10          75.      Defendant Van Winkle had immediate supervisory authority over Plaintiff and
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   had the ability to take tangible employment actions against her.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          76.      Defendant McClelland submitted his voluntary resignation to ADOC on
                                         Phoenix, Arizona 85012




                                                                               13   August 11, 2020.
                                                                               14          77.      On August 12, 2020, Defendant McClelland was indicted on nine charges for
                                                                               15   the sexual assault, sexual abuse, and kidnapping of Plaintiff and the prison nurse.
                                                                               16          78.      On November 13, 2020, the indictment against Defendant McClelland was
                                                                               17   amended to add six additional charges for the assault, sexual assault, and kidnapping of two
                                                                               18   more victims, both of whom worked at the prison.
                                                                               19          79.      As a result of the assaults, physical and verbal sexual harassment, and the
                                                                               20   hostile work environment to which she was subjected for months, Plaintiff suffered harm to
                                                                               21   her physical, mental, and emotional wellbeing. She has been diagnosed with post-traumatic
                                                                               22   stress disorder, has suffered severe emotional distress, humiliation, grief, and fear, and has
                                                                               23   incurred medical expenses, lost wages, and other economic losses.
                                                                               24          80.      As a result of the harm to her physical and mental wellbeing occasioned by
                                                                               25   Defendants’ misconduct, Plaintiff took leave from work beginning on August 8, 2020 and
                                                                               26   has been unable to return to work.
                                                                               27
                                                                               28

                                                                                                                         Page 9 of 13
                                                                                     Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 10 of 13




                                                                                1   ///
                                                                                                                         COUNT ONE
                                                                                2
                                                                                                   Title VII – Sex Discrimination/Hostile Work Environment
                                                                                3                                 (Defendant State of Arizona)
                                                                                4          81.    The foregoing paragraphs are incorporated as if fully set forth herein.

                                                                                5          82.    Defendant State of Arizona, through its agents and employees, subjected

                                                                                6   Plaintiff to a hostile work environment and discrimination based on her sex and gender.

                                                                                7          83.    The sex discrimination was intentional and created an intimidating,

                                                                                8   oppressive, offensive, and hostile work environment which interfered with Plaintiff’s

                                                                                9   physical, mental, and emotional well-being and her work performance.

                                                                               10          84.    The sex discrimination was severe and pervasive based on the nature,
                                                                                    frequency, and duration of the harassment, including: (a) at least two instances of sexual
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   assault perpetrated by her supervisor, Defendant McClelland; (b) egregious, derogatory, and
                                                                                    humiliating comments of a sexual nature from other supervisors and co-workers; and (c)
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14   threats from Warden Jeffrey Van Winkle that he had people watching Plaintiff’s social

                                                                               15   media and that Plaintiff would be reprimanded if she spoke out about the assaults.

                                                                               16          85.    In addition, Defendant State of Arizona knew or should have known of the sex

                                                                               17   discrimination and hostile work environment perpetrated by Defendant McClelland and

                                                                               18   other employees, and it failed to exercise reasonable care to prevent or promptly correct the

                                                                               19   discrimination.

                                                                               20          86.    Defendant State of Arizona failed to adequately supervise, control, discipline,

                                                                               21   or otherwise penalize employees who engaged in the sex discrimination and harassment

                                                                               22   described above by failing to take corrective action against such employees and by allowing

                                                                               23   supervisors such as Defendant McClelland the ability to manipulate or conceal the

                                                                               24   complaints against them by engaging in the “informal resolution” process.

                                                                               25          87.    The sex discrimination and hostile work environment would have

                                                                               26   detrimentally affected a reasonable person in Plaintiff’s position.

                                                                               27          88.    The sex discrimination and hostile work environment did, in fact,

                                                                               28   detrimentally affect Plaintiff and caused harm to her physical, mental, and emotional well-

                                                                                                                       Page 10 of 13
                                                                                     Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 11 of 13




                                                                                1   being.
                                                                                2            89.   As a result of the hostile work environment and sex discrimination committed
                                                                                3   by Defendant State of Arizona and its agents and employees, Plaintiff has been diagnosed
                                                                                4   with post-traumatic stress disorder, has suffered severe emotional distress, humiliation,
                                                                                5   grief, and fear, and has incurred medical expenses, lost wages, and other economic losses.
                                                                                                                          COUNT TWO
                                                                                6
                                                                                                         42 U.S.C. § 1983 – Violation of Equal Protection
                                                                                7                                  (Defendant Jason McClelland)
                                                                                8            90.   The foregoing paragraphs are incorporated as if fully set forth herein.

                                                                                9            91.   Sexual harassment is a form of sex discrimination prohibited by the Equal

                                                                               10   Protection Clause of the Fourteenth Amendment to the United States Constitution.
                                                                                             92.   Defendant McClelland violated Plaintiff’s right to equal protection when he
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   sexually harassed and assaulted her in approximately September 2019 and subsequently
                                                                                    spread egregious rumors about her which caused her to be subjected to further harassment
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14   by other co-workers.

                                                                               15            93.   Defendant McClelland was acting under the color of state law when he

                                                                               16   sexually harassed and assaulted Plaintiff because his actions were undertaken while

                                                                               17   exercising his responsibilities as a corrections sergeant, member of the TSU Unit, and

                                                                               18   Plaintiff’s supervisor at ASPC – Florence Central Unit.

                                                                               19            94.   Defendant McClelland was also acting under the color of state law because he

                                                                               20   abused the authority and position given to him by the State when he committed the assault

                                                                               21   in a restricted area of the prison known as the Commander’s Room, which was not accessible

                                                                               22   to lower ranking employees.

                                                                               23            95.   As a result of Defendant McClelland’s violation of equal protection under the

                                                                               24   Fourteenth Amendment, Plaintiff suffered physical, mental, and emotional harm. Plaintiff

                                                                               25   has been diagnosed with post-traumatic stress disorder, has suffered severe emotional

                                                                               26   distress, humiliation, grief, and fear, and has incurred medical expenses, lost wages, and

                                                                               27   other economic losses.

                                                                               28

                                                                                                                        Page 11 of 13
                                                                                     Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 12 of 13




                                                                                1          96.    Because Defendant McClelland’s actions were done knowingly, intentionally,
                                                                                2   and maliciously, Plaintiff is entitled to recover compensatory and punitive damages.
                                                                                                                           COUNT THREE
                                                                                3
                                                                                                                   42 U.S.C. § 1983 – Ratification
                                                                                4                         (Defendants Van Winkle, Ryan, and Shinn)
                                                                                5          97.    The foregoing paragraphs are incorporated as if fully set forth herein.

                                                                                6          98.    Defendants Van Winkle, Ryan, and Shinn were final policymakers for ASPC

                                                                                7   – Florence Central Unit.

                                                                                8          99.    At all times alleged herein, Defendants Van Winkle, Ryan, and Shinn knew of

                                                                                9   the pervasive culture of sexual harassment within ASPC – Florence Central Unit.

                                                                               10          100.   At all times alleged herein, Defendants Van Winkle, Ryan, and Shinn knew
                                                                                    that Defendant McClelland had a propensity for inappropriate sexual behavior toward
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   female co-workers and subordinates, including Plaintiff.
                                                                                           101.   Defendants Van Winkle, Ryan, and Shinn knew that it was standard operating
                                         Phoenix, Arizona 85012




                                                                               13
                                                                               14   procedure for supervisors and command staff at ASPC – Florence Central Unit to turn a

                                                                               15   blind eye and decline to take action in response to sexual harassment, which in turn created

                                                                               16   an atmosphere where employees, like Defendant McClelland, believed they could sexually

                                                                               17   harass others without consequences.

                                                                               18          102.   Defendants Van Winkle, Ryan, and Shinn knew that prison supervisors were

                                                                               19   able to manipulate the informal resolution process to conceal or modify complaints made by

                                                                               20   other employees, and Defendants knew that victimized employees were reluctant to use this

                                                                               21   process to report sexual harassment.

                                                                               22          103.   Defendants Van Winkle, Ryan, and Shinn knew that the working environment

                                                                               23   within the prison was such that employees who were subject to sexual harassment felt they

                                                                               24   would be retaliated against if they reported the harassment.

                                                                               25          104.   Defendants Van Winkle, Ryan, and Shinn acquiesced in and ratified these

                                                                               26   widespread customs and practices to such an extent that they became de facto policies at

                                                                               27   ASPC – Florence Central Unit.

                                                                               28          105.   Defendants Van Winkle, Ryan, and Shinn further ratified these policies,

                                                                                                                       Page 12 of 13
                                                                                     Case 2:21-cv-00356-JJT Document 1 Filed 03/02/21 Page 13 of 13




                                                                                1   customs, and practices by, among other things, failing to prevent and correct sexual
                                                                                2   harassment in the workplace and failing to terminate Defendant McClelland’s employment
                                                                                3   when several victims, including Plaintiff, reported his criminal behavior.
                                                                                4          106.   Defendants Van Winkle, Ryan, and Shinn knew that these policies, customs,
                                                                                5   and practices placed prison employees at a risk for harm, harassment, and discrimination.
                                                                                6          107.   The policies, customs, and practices that Defendants Van Winkle, Ryan, and
                                                                                7   Shinn ratified directly caused the violation of Plaintiff’s right to equal protection under the
                                                                                8   Fourteenth Amendment, and as a result, Plaintiff suffered physical, mental, and emotional
                                                                                9   harm, post-traumatic stress disorder, severe emotional distress, humiliation, grief, and fear,
                                                                               10   and has incurred medical expenses, lost wages, and other economic losses.
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                                    PRAYER FOR RELIEF
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12          WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
                                         Phoenix, Arizona 85012




                                                                               13          A.     For special and general compensatory damages, including for past and future
                                                                               14   medical expenses, lost wages, emotional distress, and loss of enjoyment of life;
                                                                               15          B.     For punitive damages against Defendant McClelland;
                                                                               16          C.     For attorneys’ fees and costs under 42 U.S.C. § 2000e-5(k) and 42 U.S.C. §
                                                                               17   1988 to the extent permitted by law;
                                                                               18          D.     For pre- and post-judgment interest to the extent permitted by law;
                                                                               19          E.     For fees and expenses, including taxable costs, to the extent permitted by law;
                                                                               20   and,
                                                                               21          F.     For such other relief as the Court deems just and proper.
                                                                               22          RESPECTFULLY SUBMITTED: March 2, 2021.
                                                                               23                                                      ROBBINS & CURTIN, p.l.l.c.
                                                                               24                                              By:     /s/ Anne E. Findling
                                                                               25                                                      Anne E. Findling
                                                                                                                                       Lauren E. Channell
                                                                               26                                                      301 E. Bethany Home, #B-100
                                                                                                                                       Phoenix, Arizona 85012
                                                                               27
                                                                                                                                       Attorneys for Plaintiff
                                                                               28

                                                                                                                       Page 13 of 13
